Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-14 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami (US9372259) in view of Monnerie (US8107551).
Consider claim 1, Kishigami discloses a system for measuring phase coherence between two modulated radio frequency signals (see fig. 12) , comprising at least two measurement receivers coupled with each other and a processing module assigned to the at least two measurement receivers (see fig. 12 discloses radar receiver Rxf1 and radar receiver Rxf2, and signal processor 6f), each of the at least two measurement receivers being configured to (see col. 13, lines 1-6).
Kishigami fails to  specifically disclose the processing module being configured to receive the digital samples and to transform the digital samples into a frequency domain to obtain a respective transformed dataset assigned to each measurement receiver, the processing module being configured to calculate a phase in dependency of the frequency from the respective transformed dataset, the processing module being configured to determine a phase difference over frequency based on the transformed datasets.  
However, Monnerie discloses the processing module being configured to receive the digital samples and to transform the digital samples into a frequency domain to obtain a respective transformed dataset assigned to each measurement receiver (see Monnerie, col 4, lines 13-31 discloses receiving signals, amplifying or filtering using a receiver front end, such as RF front end 12. The ADC and IQ generator component 14 can obtain any number of signal samples from the received signals based on the number of times it samples the received signal. The output signal samples of the ADC and IQ generator component 14 are provided to an FFT component 16. The FFT component 16 can include components that perform an FFT algorithm on the signal samples and provide FFT outputs based on the signal samples)
the processing module being configured to calculate a phase in dependency of the frequency from the respective transformed dataset (see Monnerie, col 4, lines 31-36 discloses The FFT outputs may be used to determine signal attributes associated with the received signal. These signal attributes can include phase information for each received signal. A phase difference calculation component 18 can analyze the FFT outputs to determine the phase information). 
 (see Monnerie, col 4, lines 31-36 discloses The FFT outputs may be used to determine signal attributes associated with the received signal. These signal attributes can include phase information for each received signal. A phase difference calculation component 18 can analyze the FFT outputs to determine the phase information).
It would have been obvious at the time of the effective filing date of the application to modify Kishigami to incorporate the teachings of Monnerie to include the above limitations. The motivation would have been to properly analyze or process  the signal.
Consider claim 2, Kishigami discloses the system according to claim 1, wherein the at least two measurement receivers are synchronized with each other (see Kishigami, col. 22, lines 33-48).  
Consider claim 3, Kishigami fails to specifically disclose the system according to claim 1, wherein at least one data storage is provided that is connected with the at least two measurement receivers, the at least two measurement receivers being configured to forward the digital samples to the at least one data storage.
However, Monnerie discloses the system according to claim 1, wherein at least one data storage is provided that is connected with the at least two measurement receivers, the at least two measurement receivers being configured to forward the digital samples to the at least one data storage (see Monnerie, col 7, lines 5-10 discloses the digital data is provided to an end device 20 associated with the receiver. The end device 20 may collect the digital bit value data and analyze it to understand the information transmitted using the digital bit value data. The end device 20 may include a database, or other storage device, in which the digital bit value data is stored).
It would have been obvious at the time of the effective filing date of the application to modify Kishigami and Monnerie to incorporate the teachings of Fukada to include the above limitations. The motivation would have been to store the digital signal for further processing of the signals.
Consider claim 6, Kishigami discloses the system according to claim 1, wherein the digital samples correspond to in- phase and quadrature data (see Kishigami, col 12, lines 28-33).  
Consider claim 7, Kishigami discloses the system according to claim 1, wherein each of the at least two measurement receivers being configured to determine the power of the radio frequency signal processed  (see Kishigami, col 22, lines 55-66).
Consider claim 8,  the system according to claim 7, wherein the system is configured to provide results about the phase difference and the power of the radio frequency signal processed simultaneously (see Kishigami, col 22, lines 55-66).
Consider claim 9, Kishigami discloses the system according to claim 1, wherein each of the at least two measurement receivers being configured to determine a modulation quality parameter of the modulated radio frequency signal processed (see Kishigami, col 28, lines 55-67)
Consider claim 10, Kishigami discloses the system according to claim 9, wherein the system is configured to provide results about the phase difference and the modulation quality parameter of the modulated radio frequency signal processed simultaneously (see Kishigami, col 22, lines 55-67 disclose estimating direction of reflection wave signal on the basis of a difference between reception phases of reflection wave signals. Col 28, lines 35-63 disclose identifying circuit errors such as DC offset component and IQ imbalance to improve the reception quality).   
Consider claim 12, Kishigami discloses the system according to claim 1, wherein the digital samples comprise a time stamp (see Kishigami, col 13, lines 1-20).
Consider claim 13, a method of measuring phase coherence between two modulated radio frequency signals, with the following steps: - Coupling at least two measurement receivers with each other, - Acquiring, via each of the at least two measurement receivers, a radio frequency signal,  - Converting, via each of the at least two measurement receivers, the respective radio frequency signal acquired into digital samples, - Receiving, via the processing module, the digital samples, - Transforming the digital samples into a frequency domain to obtain a respective transformed dataset assigned to each measurement receiver,  - Calculating a phase in dependency of the frequency from the respective transformed dataset, and - Determining a phase difference over frequency based on the transformed datasets (see analysis for claim 1).
Claim 14 is rejected using the same rationale that was used for the rejection of claim 2. 
Consider claim 17, Kishigami discloses the method according to claim 13, wherein at least one of the power of the radio frequency signal processed and a modulation quality parameter of the radio frequency signal processed is calculated (see Kishigami, col 22, lines 55-66).  
Consider claim 18, Kishigami discloses the method according to claim 17, wherein results about the phase different and at least one of the power and the modulation quality parameter of the radio frequency signal processed are provided simultaneously (see Kishigami, col 22, lines 55-66).   
Claims 4-5, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami (US9372259) and Monnerie (US8107551) in further view of Fukuda (US8686894).
Consider claim 4, the combination of Kishigami and Monnerie  fail to specifically disclose the system according to claim 3, wherein the at least one data storage is connected with the processing module, the processing module being configured to receive the digital samples from the at least one data storage 
However, Fukada discloses the system according to claim 3, wherein the at least one data storage is connected with the processing module, the processing module being configured to receive the digital samples from the at least one data storage (see Fukuda, fig.1 discloses signal storage units and processing unit).   
It would have been obvious at the time of the effective filing date of the application to modify Kishigami and Monnerie to incorporate the teachings of Fukada to include the above limitations. The motivation would have been to store the in-phase signal (I) and a quadrature signal (Q) to further process the signals.
Consider claim 5, the combination of Kishigami and Monnerie fail to specifically disclose the system according to claim 3, wherein each measurement receiver is assigned to its own data storage.
(see Fukada, fig. 1 discloses receiving units 107a and 107b with their data storage units).  
It would have been obvious at the time of the effective filing date of the application to modify Kishigami and Monnerie to incorporate the teachings of Fukada to include the above limitations. The motivation would have been to store the in-phase signal (I) and a quadrature signal (Q) to further process the signals.
Consider claim 15, the combination Kishigami and Monnerie  fail to disclose the method according to claim 13, wherein the digital samples are forwarded to the at least one data storage, the digital samples being transmitted via the at least one data storage, the digital samples being received by the processing module.  
However, Fukuda discloses wherein the digital samples are forwarded to the at least one data storage, the digital samples being transmitted via the at least one data storage, the digital samples being received by the processing module (see Fukada, col 15, lines 52-67).
It would have been obvious at the time of the effective filing date of the application to modify Kishigami and Monnerie to incorporate the teachings of Fukada to include the above limitations. The motivation would have been to store the in-phase signal (I) and a quadrature signal (Q) to further process the signals.
Claims 11 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami (US9372259) and Monnerie (US8107551)  in further view of Zhang (Peihua Zhang, "A new DSP method for group delay measurement," in IEEE Transactions on Instrumentation and Measurement, vol. 40, no. 1, pp. 13-18, Feb. 1991, doi: 10.1109/19.69941).
Consider claim 11, Kishigami fails to disclose the system according to claim 1, wherein the processing module is configured to calculate a group delay from the transformed datasets based on the phases calculated.  
However, Zhang discloses the system according to claim 1, wherein the processing module is configured to calculate a group delay from the transformed datasets based on the phases calculated (see Zhang, pg. 1).
It would have been obvious at the time of the effective filing date of the application to modify Kishigami to incorporate the teachings of Monnerie to include the above limitations. The motivation would have been to mitigate an error vector magnitude in the system.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 11.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648